 1   DANA McRAE, State Bar No. 142231
     County Counsel, County of Santa Cruz
 2   JASON M. HEATH State Bar No. 180501
     Chief Assistant County Counsel
 3   J. OMAR RODRIGUEZ, State Bar No. 252886
     Office of the County Counsel
 4   Assistant County Counsel
     701 Ocean Street, Room 505
 5   Santa Cruz, California 95060
     Telephone: (831) 454-2040
 6   Fax: (831) 454-2115
     Attorneys for County of Santa Cruz Defendants
 7
                                               UNITED STATES DISTRICT COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 9
10    THOMAS PARRISH,                                          Case No. 18-cv-04484-HSG

11               Plaintiff,                                    ORDER GRANTING COUNTY OF
                                                               SANTA CRUZ DEFENDANTS’
12    v.                                                       AMENDED MOTION FOR
13                                                             TELEPHONIC APPEARANCE AT CASE
                                                               MANAGEMENT CONFERENCE ON
14    COUNTY OF SANTA CRUZ; OFFICER                            OCTOBER 30, 2018
      GHANOW; CALIFORNIA FORENSIC
15    MEDICAL GROUP AND 20 UNKNOWN                             Date: October 30, 2018
16    AGENTS/EMPLOYEES OF THE COUNTY                           Time: 2:00 p.m.
      OF SANTA CRUZ and THE CALIFORNIA                         Dept: Courtroom 2, 4th Floor
17    FORENSIC MEDICAL GROUP,

18              Defendants.
19
20                                                       ORDER

21             County of Santa Cruz Defendants’ motion requesting approval for Jason M. Heath telephonic
22   appearance at the October 30, 2018 is hereby approved. Counsel shall contact CourtCall at (866)
23
     582-6878 to make arrangements for the telephonic appearance.
24
25
     IT IS SO ORDERED.
26
27
     Dated: October 30, 2018                          _____________________________________
28                                                       HON. HAYWOOD S. GILLIAM, JR.
                                                         UNITED STATES DISTRICT JUDGE
     Parrish v. County of Santa Cruz, et al.               Order Granting County’ Amended Motion for Telephonic
     Case No. 18-cv-04484-HSG                                                              Appearance at October 30 CMC
                                                            1
